DLD-087                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-3345
                                      ___________

                           IN RE: DEE DEIDRE FARMER,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                           (Related to Civ. No. 16-cv-06141)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 31, 2019

        Before: JORDAN, GREENAWAY, JR., and NYGAARD, Circuit Judges

                            (Opinion filed: February 12, 2019)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       On October 22, 2018, Dee Deirdre Farmer filed a petition for writ of mandamus to

compel the District Court to adjudicate her September 14, 2017 motions to proceed in

forma pauperis and to reopen proceedings in her civil rights action. But by order entered

April 30, 2018, the District Court had already decided Farmer’s motions, so we must in



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
turn dismiss her mandamus petition as moot. See Blanciak v. Allegheny Ludlum Corp.,

77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or prevent

a court from being able to grant the requested relief, the case must be dismissed as

moot.”).

         If Farmer wishes to reopen her case in the District Court, she should file a motion

to reopen that complies with the instructions in the District Court’s order entered on April

30, 2018, with an explanation why her motion is being filed past the deadline set by that

court. The Clerk of this Court is directed to send Farmer a copy of the April 30, 2018

order along with this opinion.1




1
    Farmer’s motion for appointment of counsel is denied.
                                               2